Citation Nr: 0712805	
Decision Date: 05/01/07    Archive Date: 05/15/07

DOCKET NO.  04-44 306	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York



THE ISSUE

Entitlement to an increased rating for chronic lumbosacral 
strain, currently evaluated as 20 percent disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel




INTRODUCTION

The veteran served on active duty from July 1978 to July 
1981, and from April 1984 to March 1988.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 2003 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran seeks an increased rating for his low back 
disability.  In December 2004, the veteran asserted that the 
information in his file did not adequately reflect the extent 
of his back disability.  In April 2007, the veteran's 
representative requested that the veteran be provided a new 
VA examination of the back.  He asserted that the most recent 
VA spinal examinations of the veteran, performed in May and 
November 2003, were inadequate.  Accordingly, a VA 
examination to determine the current nature and extent of the 
veteran's back disability is indicated.  See Snuffer v. 
Gober, 10 Vet. App. 400, 403 (1997) (holding that a veteran 
was entitled to a new examination after a two year period 
between the last VA examination and the veteran's contention 
that his disability had increased in severity).  

The Court has mandated that VA ensure strict compliance with 
the provisions of the Veterans Claims Assistance Act of 2000 
(VCAA).  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In the present case, the Board notes that the 
January 2003 VCAA notice sent to the veteran regarding his 
claim for an increased rating for a back disability does not 
provide any description of the information and evidence 
necessary to substantiate that claim.  The veteran must be 
sent the required notice.

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran a notice letter under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), that includes an explanation 
as to the information or evidence needed 
to establish an increased rating for a 
back disability.  This letter should also 
provide as an explanation as to the 
information or evidence needed to assign 
an effective dates for the claim on 
appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006) and Dunlap v. Nicholson, No. 
03-320 (U.S. Vet. App. Mar. 2, 2007).  

2.  The RO should request copies of all of 
the veteran's VA treatment dated from 
August 2004 to present.

3.  Arrange for the veteran to undergo a 
VA orthopedic examination for the purpose 
of ascertaining the current nature and 
severity of his service-connected back 
disorder.  The claims file must be made 
available to the examiner for review.  The 
examiner is asked to address the 
following:

a) Provide the range of motion of the 
lumbar spine (extension, forward flexion, 
left and right lateral flexion and left 
and right rotation), expressed in degrees.

b) Identify any associated neurological 
deformities associated with the service-
connected back disorder.  The severity of 
each neurological sign and symptom should 
be reported.  State whether any 
neurological symptom is equivalent to 
complete or incomplete paralysis of the 
sciatic nerve.  If so, the degree of 
severity of such paralysis should be 
described.

c) State whether there is objective 
evidence of the veteran having severe 
lumbosacral strain with listing of whole 
spine to opposite side, positive 
Goldthwaite's sign, marked limitation of 
forward bending in standing position, loss 
of lateral motion with osteo-arthritic 
changes, or narrowing or irregularity of 
joint space, or some of the above with 
abnormal mobility on forced motion.

d) State whether the veteran has 
intervertebral disc syndrome (IVDS) which 
results in incapacitating episodes, and if 
so, the duration of the episodes over the 
past 12 months should be reported.  The 
examiner should note that for VA purposes 
an incapacitating episode is a period of 
acute signs and symptoms due to 
intervertebral disc syndrome that requires 
bed rest prescribed by a physician and 
treatment by a physician.  The basis for 
any findings of IVDS and associated 
incapacitating episodes should be fully 
explained.

e) Determine whether the back exhibits 
weakened movement, excess fatigability, or 
incoordination attributable to the service 
connected back disorder and, if feasible, 
these determinations should be expressed 
in terms of the degree of additional range 
of motion loss due to any weakened 
movement, excess fatigability, or 
incoordination.  Finally, the examiner 
should express an opinion on whether pain 
could significantly limit functional 
ability during flare-ups or when the back 
is used repeatedly over a period of time.  
This determination should also, if 
feasible, be portrayed in terms of the 
degree of additional range of motion loss 
due to pain on use or during flare-ups.

4.  After the above actions have been 
accomplished, the RO should re-adjudicate 
the veteran's claim.  If the benefit 
sought on appeal is not granted to the 
veteran's satisfaction, or if a timely 
notice of disagreement is received with 
respect to any other matter, the RO should 
issue a supplemental statement of the case 
for all issues in appellate status and 
inform the veteran of any issue with 
respect to which further action is 
required to perfect an appeal.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
K. Osborne
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



